Case 1:19-cr-10117-IT Document 425-3 Filed 09/06/19 Page 1of5

_ Exhibit B
Case 1:19-cr-10117-IT Document 425-3 Filed 09/06/19 Page 2 of 5

UNITED STATES DISTRICT COURT
' DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA, | Criminal No. 19-10117

FELICITY HUFFMAN,
Defendant

)

. )

)

Vv. )
)

)

)

AFFIDAVIT OF MARTIN F. MURPHY

I, Martin F. Murphy, hereby state under oath:

1. Jam counsel of record to Felicity Huffman.

2, On July 11, 2019, I listened to a number of recordings at the United States Attorney’s Office
between Ms. Huffman and Rick Singer.

3. One of those recordings documents a meeting on October 16, 2018. In that meeting Mr. Singer
states: “$15,000 investment, she got a 1420, which is huge. No school can say no to her based: on
scores, Now it’s about ability. That was a smart move.”

4, Another recording documents a telephone conversation on March 5, 2018. In that call, Ms.
Huffman stated that she was “not going to go the same route with Georgia as we did with Sophia. It
just doesn’t feel right.”

5. Based on discussions with Ms. Huffman and a review of the public record concerning Ms,
-_Huffiman’s involvement in charitable causes, I have compiled a partial list of events and causes Ms.
Huffman has supported. The record shows that, year-after-year, she has devoted time to raising aware-
ness and money for the causes she supports. For example, she has frequently participated in pro con-

cerning cancer and women’s health research, performing or serving as the keynote speaker at events,

B5037380. 1
Case 1:19-cr-10117-IT Document 425-3 Filed 09/06/19 Page 3 of 5

serving as a volunteer spokesperson of on host committees, filming public service announcements and

participating in telethons. Examples include:

6.

National Breast Cancer Coalition Event — “Les Girls 5” (October 17, 2005) https://im-
agecollect.com/picture/felicity-huffman-photo-256463/les-girls-5-cabaret:

Entertainment Industry Foundation- Revion Run/Walk (May 13, 2006); hetps://www.get-

hoto/the-13th-annual-revlon-run-walk-for-women-in-los-angeles-

 

news-photo/115113325radppopup=tnue

Entertainment Industry Foundation- “If You Were My Sister” campaign (August 29, 2007),
https://www.youtube.com/watch?v=UDK Y4mwb0T8;

National Breast Cancer Coalition Fundraiser - “Les Girls” (October 8, 2007), http://im-
agecollect.com/picture/felicity-huffman-photo-3 877447/seventh-annual-all-star-les-girls;

Spirit of Women Red Shoe Celebrity Auction (February 5, 2008), https://www.looktoth-
estars.org/news/337-celebrity-shoe-auction-for-womens-heart-health:

Entertainment Industry Foundation — Women’s Cancer Research Fund (February 20, 2008),
http://www.zimbio. com/photos/Felicity+Huffman/Saks+FifthtA venuet Unforgettable+Even-
ing+Benefit/WEcEIW9Wy_ 1:

EIF Women’s cancer research fund “shower for the cure” (October 1, 2009);
https://www.youtube.com/watch?v=UihenOTIA4k:;

The Heart Truth Red Dress Collection 2010 Fashion Show (February 11, 2010),

~ https://www.youtube.com/watch?v=HK C25bUWC4o:

Charity Ambassador for Lee National Denim Day (May 2010),
https://www.youtube.com/watch? v=1x3c-TlOwgqo:

CurePC PSA (March 3, 2012), https://www.ispot.tv/ad/7ov7/the-lustgarten-foundation-fea-

turing-felicity-huffman;

Ford Warriors In Pink Day (September 26, 2014),
https://www.youtube.com/watch?v= 4PFLzbNIcQ:

PSA Stand Up To Cancer (March 30, 2017); https://people. com/human-interest/felicity-huff
man-psa-stand-up-to-cancer/

The public records show that she has played a similar role in efforts to raise funds for

many other causes, including:

at-risk children—see Clothes Off Our Back Event (September 13, 2007), https://www.shut-

terstock.com /image- ici i ild-international-clothes-110972474:

 

B3037580.1
Case 1:19-cr-10117-IT Document 425-3 Filed 09/06/19 Page 4 of 5

class room teachers—see “Day Made Better” Event (October 1, 2008), https://officede-
pot.ecs-web,.com/news-releases/news-release-details/today-officemax-surprises-1300-teach-
ers-second-annual-day-made :

 

homelessness, —see Homeless Not Toothless Event (September 8, 2009),
https://www.homelessnottoothless.org: Homeless Youth Fundraiser (February 6, 2010),
http: //www.zimbio.com/photos/Felicity+ Huff

man/ Castt ABC+Desperatet Housewives+Step+Up+Benefit/F86158kMReV;
LGBTQ rights—see Human Rights Campaign: Advocating for LGBTQ Equality (July 30,

2005), https://www.hre.org/viral:

Latina children, —see Padres Contra El Cancer (September 23, 2010),

https://www.youtube.com/watch?v=u9nytQslLmE (at 2:50); Vanity Fair and Chrysler Cele-
bration of the Eva Longoria Foundation (February 23, 2012); http://www.zimbio.com/pho-
- tos/Felicity+Huffman/Vanity+Fair+ Chrvslert+ Celebration--Eva+Longoria/ToVtcBWEf28V;

humanitarian relief, —see International Medical Corps Benefit (October 16, 2010),

https://www.youtube.com/watch?v=acdGLYAcdU &hd=1;

human rights campaigns, —see Human Rights Action Center — Burma “It Can’t Wait” PSA
(2008), https://www.youtube.com/watch?v=q2msECrq300;

environmental initiatives—see Rain Forest Action Network Event (April 20, 2006),

https:/ /www.gettyimages.es / detail / fotograf¥C3%A Da-de-noticias/ felicity-huffman-and-wil-
liam-h-macy-during-fotograf/C3%A Da-de-noticias /120831871Padppopup=true; UCLA’s
2018 Institute Of The Environment And Sustainability (oES) Gala (March 22, 2018);
https://www.ioes.ucla.edu/event/2018-ioes-gala-sea-co2-change/:

    

reproductive freedom, see Champion of Choice at Planned Parenthood Advocacy Project:
Politics, Sex And Cocktails Fundraising Event (October 6, 2009), https:/Awww.get-
tyimages.com/detail/news-photo/actress-felicity-huffman-attends-planned-parenthood-news-
photo/120821477?uiloc=thumbnail more from this event_adp&uiloc=thumb-

nail more from this event_adp; NARAL Pro-Choice Anierica’s Luncheon (February 10,
2011, http:/Awww.zimbio.com/photos/Felicity+Huft-
man/NARAL+Pro+Choicet+tAmericatLuncheon/Nzs8m36s WHE

 

women’s empowerment, see Keynote speaker for Women’s Expo on Female Empowerment
(October 2012), https://raycepr.com/la-ultimate-womens-expo/; PSA video for LOOK

WHAT SHE DID (April 2017); https://www.facebook.com/watch/?v=1623717694381635: -
LOOK WHAT SHE DID fundraising luncheon (February 2018),
https://Awww.classy.org/event/look-what-she-did-benefit-brunch/e224602 ;

 

 

rape prevention, see The Rape Foundation Annual Brunch (October 7, 2018);
https://www.gettyimages.com/detail/video/felicity-huffman-and-william-h-macy-on-why-
they-came-out-news-footage/1050902688: and

B5037580. 1
Case 1:19-cr-10117-IT Document 425-3 Filed 09/06/19 Page 5 of 5

® the “Time’s Up” movement. See https://www.hollywoodreporter.com/news/times-up-sexual-
harassment-prevention-initiative-launched-by-hollywood-women-1070896

7. Subject to the approval of the Probation Department, Ms. Huffman proposed to serve any com-
munity service the Court order with two Los Angeles organizations: the Teen Project and the Commu-
nity Coalition, Both serve at risk-youth in the Los Angeles area. The Teen Project, see http://theteen-
project.com/, operates an addiction recovery program for teenagers aging out of the foster care system,
If approved by the Court and the Probation Department, Ms, Huffman would work at the program,
helping the project’s residents progress through their individualized recovery plans, supporting the
organization’s efforts to provide job skills training and helping residents obtain high school equiva-
lency certifications. The Community Coalition, among other things, works to increase college matric-
ulation and disrupt the school to prison pipeline. See http:Weocosouthla.ore/ Ms. Huffman, If ap-
proved, Ms, Huffman would tutor young people, assist with financial aid packages, answers phone |
calls at the front desk, and help with the organization's outreach efforts, Both organizations have

agreed, if approved, to report on Ms. Huffman’s participation to Probation,

Signed under the pains and penalties of perjury this 6" day of September 2019.

Mao

  

 

B5037580,1
